Citation Nr: 1732547	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected bilateral elbow disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service February 1983 to December 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in San Juan, Puerto Rico.  

This case was previously before the Board, most recently in November 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

The Veteran was provided with VA examinations in January 2015 and February 2016.  At the January 2015 VA examination, the Veteran was diagnosed with depressive disorder NOS.  The January 2015 VA examiner opined that the Veteran's psychiatric disability was less likely than not incurred in or caused by the Veteran's bilateral elbow disability.  The examiner rationalized that the Veteran first sought treatment in 1997, approximately eight years after his separation from service, and received treatment for only one year, until resuming in 2000 also for only one year before discontinuing treatment entirely.  Based on those facts, the examiner opined that there was no temporal relationship between the neuropsychiatric disorder and the Veteran's military service.  

In the November 2015 remand, the Board directed that the Veteran be afforded a new VA examination to determine the nature and etiology of any currently present psychiatric disability.  A review of the record shows that the Veteran was afforded the directed VA examination in February 2016.  The February 2016 VA examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of any acquired psychiatric disability.  As a result of the finding that the Veteran did not have a diagnosis of a current psychiatric disability, the examiner declined to offer the requested opinions.  The examiner did not address the findings of the January 2015 VA examiner indicating that the Veteran had a diagnosis of depressive disorder.   

As the February 2016 VA examiner failed to provide the requested opinions or consider pertinent medical evidence of record, that opinion is not adequate to serve as the basis of a denial of entitlement to service connection.    

The Board acknowledges that the previous Board remand declared the January 2015 inadequate; however, the Board notes that the opinion was only deemed inadequate inasmuch as it did not fully address secondary service connection.  In this regard, the Board is left with two separate contradictory opinions, barely one year apart, neither of which addressed or considered the findings of the other.  As such, the Veteran was positively identified for a psychiatric diagnosis during the pendency of the appeal and the Board finds that an addendum opinion from the January 2015 examiner is required to clarify diagnosis, causation and aggravation. 

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim on appeal for service connection for a psychiatric disability.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, return the claims file to the same examiner who performed the January 2015 VA examination for a complete review of the claims file and an addendum opinion.  The claims file must be made available to the examiner and the examiner must note their review in the report.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently present psychiatric disability, to specifically include depressive disorder, is etiologically related to the Veteran's active service, or had its onset during active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently present psychiatric disability, to specifically include depressive disorder, was caused or chronically worsened by a service-connected disability.  

A complete rationale for any opinion offered must be provided.  

If the January 2015 VA examiner is unavailable, the claims file should be forwarded to another examiner with the appropriate expertise to provide the requested opinions and supporting rationale.  Another VA examination of the Veteran should only be conducted if deemed necessary by the examiner providing the opinions.  

3.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




